
	
		II
		Calendar No. 32
		110th CONGRESS
		1st Session
		S. 216
		[Report No. 110–7]
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2007
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 15, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To provide for the exchange of certain Federal land in
		  the Santa Fe National Forest and certain non-Federal land in the Pecos National
		  Historical Park in the State of New Mexico.
	
	
		1.Short titleThis Act may be cited as the
			 Pecos National Historical Park Land
			 Exchange Act of 2007.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the approximately
			 160 acres of Federal land within the Santa Fe National Forest in the State, as
			 depicted on the map.
			(2)LandownerThe
			 term landowner means the 1 or more owners of the non-Federal
			 land.
			(3)MapThe
			 term map means the map entitled Proposed Land Exchange for
			 Pecos National Historical Park, numbered 430/80,054, dated November 19,
			 1999, and revised September 18, 2000.
			(4)Non-federal
			 landThe term non-Federal land means the
			 approximately 154 acres of non-Federal land in the Park, as depicted on the
			 map.
			(5)ParkThe
			 term Park means the Pecos National Historical Park in the
			 State.
			(6)SecretariesThe
			 term Secretaries means the Secretary of the Interior and the
			 Secretary of Agriculture, acting jointly.
			(7)StateThe
			 term State means the State of New Mexico.
			3.Land
			 exchange
			(a)In
			 GeneralOn conveyance by the landowner to the Secretary of the
			 Interior of the non-Federal land, title to which is acceptable to the Secretary
			 of the Interior—
				(1)the Secretary of
			 Agriculture shall, subject to the conditions of this Act, convey to the
			 landowner the Federal land; and
				(2)the Secretary of
			 the Interior shall, subject to the conditions of this Act, grant to the
			 landowner the easement described in subsection (b).
				(b)Easement
				(1)In
			 generalThe easement referred to in subsection (a)(2) is an
			 easement (including an easement for service access) for water pipelines to 2
			 well sites located in the Park, as generally depicted on the map.
				(2)RouteThe
			 Secretary of the Interior, in consultation with the landowner, shall determine
			 the appropriate route of the easement through the Park.
				(3)Terms and
			 conditionsThe easement shall include such terms and conditions
			 relating to the use of, and access to, the well sites and pipeline, as the
			 Secretary of the Interior, in consultation with the landowner, determines to be
			 appropriate.
				(4)Applicable
			 lawThe easement shall be established, operated, and maintained
			 in compliance with applicable Federal law.
				(c)Valuation,
			 Appraisals, and Equalization
				(1)In
			 generalThe value of the Federal land and non-Federal
			 land—
					(A)shall be equal,
			 as determined by appraisals conducted in accordance with paragraph (2);
			 or
					(B)if the value is
			 not equal, shall be equalized in accordance with paragraph (3).
					(2)Appraisals
					(A)In
			 generalThe Federal land and non-Federal land shall be appraised
			 by an independent appraiser selected by the Secretaries.
					(B)RequirementsAn
			 appraisal conducted under subparagraph (A) shall be conducted in accordance
			 with—
						(i)the
			 Uniform Appraisal Standards for Federal Land Acquisition; and
						(ii)the Uniform
			 Standards of Professional Appraisal Practice.
						(C)ApprovalThe
			 appraisals conducted under this paragraph shall be submitted to the Secretaries
			 for approval.
					(3)Equalization of
			 values
					(A)In
			 generalIf the values of the non-Federal land and the Federal
			 land are not equal, the values may be equalized by—
						(i)the
			 Secretary of the Interior making a cash equalization payment to the
			 landowner;
						(ii)the landowner
			 making a cash equalization payment to the Secretary of Agriculture; or
						(iii)reducing the
			 acreage of the non-Federal land or the Federal land, as appropriate.
						(B)Cash
			 equalization paymentsAny amounts received by the Secretary of
			 Agriculture as a cash equalization payment under section 206(b) of the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716(b)) shall—
						(i)be
			 deposited in the fund established by Public Law 90–171 (commonly known as the
			 Sisk Act) (16 U.S.C. 484a); and
						(ii)be
			 available for expenditure, without further appropriation, for the acquisition
			 of land and interests in land in the State.
						(d)CostsBefore
			 the completion of the exchange under this section, the Secretaries and the
			 landowner shall enter into an agreement that allocates the costs of the
			 exchange among the Secretaries and the landowner.
			(e)Applicable
			 LawExcept as otherwise provided in this Act, the exchange of
			 land and interests in land under this Act shall be in accordance with—
				(1)section 206 of
			 the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716); and
				(2)other applicable
			 laws, including the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(f)Additional
			 Terms and ConditionsThe Secretaries may require, in addition to
			 any requirements under this Act, such terms and conditions relating to the
			 exchange of Federal land and non-Federal land and the granting of easements
			 under this Act as the Secretaries determine to be appropriate to protect the
			 interests of the United States.
			(g)Completion of
			 the Exchange
				(1)In
			 generalThe exchange of Federal land and non-Federal land shall
			 be completed not later than 180 days after the later of—
					(A)the date on which
			 the requirements of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been met;
					(B)the date on which
			 the Secretary of the Interior approves the appraisals under subsection
			 (c)(2)(C); or
					(C)the date on which
			 the Secretaries and the landowner agree on the costs of the exchange and any
			 other terms and conditions of the exchange under this section.
					(2)NoticeThe
			 Secretaries shall submit to the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Resources of the House of Representatives
			 notice of the completion of the exchange of Federal land and non-Federal land
			 under this Act.
				4.Administration
			(a)In
			 GeneralThe Secretary of the Interior shall administer the
			 non-Federal land acquired under this Act in accordance with the laws generally
			 applicable to units of the National Park System, including the Act of August
			 25, 1916 (commonly known as the National Park Service Organic
			 Act) (16 U.S.C. 1 et seq.).
			(b)Maps
				(1)In
			 generalThe map shall be on file and available for public
			 inspection in the appropriate offices of the Secretaries.
				(2)Transmittal of
			 revised map to congressNot later than 180 days after completion
			 of the exchange, the Secretaries shall transmit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Resources of the House of
			 Representatives a revised map that depicts—
					(A)the Federal land
			 and non-Federal land exchanged under this Act; and
					(B)the easement
			 described in section 3(b).
					
	
		February 15, 2007
		Reported without amendment
	
